Citation Nr: 1215622	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  94-33 600	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a residual head injury disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from December 1978 to January 1985, to include a period of active duty for training (ACDUTRA) from January 1979 to April 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1994 decision, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In January 1998 and March 2005, the Veteran testified at a hearing at his local RO before respective Veterans Law Judges, who are no longer employed at the Board, and transcripts of these proceedings have been associated with the claims folder.  

When this matter was previously before the Board in September 2010, the Board denied the Veteran's respective service connection claims for left heel, respiratory and residual head injury disabilities.  The Veteran appealed the Board's decision, denying service connection for a residual head injury disability, to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 order, the Court granted the parties' joint motion for partial remand, vacating this aspect of the Board's September 2010 decision and remanding the case for compliance with the terms of the parties' joint motion for partial remand.  The matter has now been returned to the Board.   


FINDINGS OF FACT

1.  The Veteran in this case served on ACDUTRA from January 5, 1979, to April 17, 1979, with Army Reserves from December 1978 to January 1985.  

2.  On January 27, 2012, the Board was notified by the Department of Veterans Affairs (VA) Regional Office St. Petersburg, Florida, that the Veteran died in December 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


